Opinion by
Mr. Chief Justice Paxson,
The only specifications of error are that the court below refused to strike out the testimony of certain witnesses for the plaintiff.
The defendant company, under its right of eminent domain, *569located its pipe line over and across the farm of the plaintiff. The action below was an appeal from the report of the board of viewers. Upon the trial the plaintiff called a number of witnesses to prove the injury to his property by the location of the pipe line. They testified that its market value was lessened from three to eight thousand dollars. The amount, however, is not material for the purpose of this discussion. Upon cross-examination the fact was developed that a portion of the property was ripe for building purposes, and that the judgment of the witnesses was based to some extent upon the- injury which the pipe line would be to the building lots.
Upon the trial below it is apparent that the defendant proceeded upon the theory that if plaintiff’s land, at the time of the appropriation, was used only as a farm, the inquiry was limited to the amount of damages, if any, sustained by the land as a farm, and the witnesses called by it in relation to the damages were examined upon that theory. On the other hand, it was contended by the plaintiff that the inquiry was' not so limited, but that in estimating the market value of the land, everything which gives it intrinsic value is to be taken into consideration, and it is not to be limited to a particular use.
The learned judge below adopted the plaintiff’s view in this respect, and he is fully sustained by the authorities. In Shenango Valley Railroad Company v. Braham, 79 Pa. 447, it was held: “ In estimating the market value of the land everything which gives it intrinsic value is a proper element for consideration. ... It is its general market value for any purpose that will induce persons to purchase it that is the true test.” And in Allegheny v. Black, 99 Pa. 152, it was said: “ In estimating the market value of land, everything which gives it intrinsic value is to be taken into consideration and it is not to be limited to a particular use. To the same effect is Cummings v. The City of Williamsport, 84 Pa. 472; Pennsylvania & Schuylkill Valley Railroad Company v. Cleary, 125 Pa. 442; Schuylkill Railway Company v. Stocker, 128 Pa. 233; Harris v. The Schuylkill River Railroad Company, 141 Pa. 242. In the latter case it was said by our brother Mitchell : “ The true test is the difference between the value of the entire lot, as it was immediately before the taking, and the value of what was left of it after the taking. And in estimating the value of the lot before *570taking, its possible and probable uses were important elements and might be shown by the evidence of expert witnesses.”
In view of these authorities, and especially in view of the fact that the corporation defendant was endeavoring to limit the inquiry to the value of the land as a farm, we think it was competent for the plaintiff to show that a portion of it was ripe for building improvements, or for any other purpose that enhanced its value. The plaintiff’s witnesses having testified in chief that the property as a whole was injured in amounts varying from three to eight thousand dollars, we do not think it affected the competency of their testimony that upon their cross-examination it appeared that their judgment was influenced to some extent by the injury the pipe line would cause to certain building lots. It will be noticed that the case lacks the speculative element in Schuylkill Valley Railroad Company v. Cleary, 125 Pa. 442. The evidence does not show that the witnesses based their testimony upon what they supposed the lots might have been sold for, and the price which they would bring after the pipe line was laid. There was no inquiry as to what a speculator might be able to realize out of a resale of the lots in the future. On the contrary, it was an estimate of what the property would be injured as a whole, taking into view the fact that a portion of it was ripe for building purposes.
Aside from this, the motion to strike out the testimony of each witness was not made as to the particular portions embraced in the respective assignments of error, but was a motion to strike out the whole. The appellant has picked out certain portions of the testimony, and assigned as error the refusal of the court to strike out such portions. Were there nothing else in the case, we think the learned judge below was justified in his refusal.
Judgment affirmed.